Exhibit 10.18

RESTRICTED STOCK AWARD

Granted by

MERIDIAN BANCORP, INC.

under the

MERIDIAN BANCORP, INC.

2015 EQUITY INCENTIVE PLAN

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
shall be subject in every respect to the provisions of the Meridian Bancorp,
Inc. 2015 Equity Incentive Plan (the “Plan”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided to each person granted a Restricted Stock
Award pursuant to the Plan. The holder of this Restricted Stock Award (the
“Participant”) hereby accepts this Restricted Stock Award, subject to all the
terms and provisions of the Plan and this Agreement, and agrees that all
decisions under and interpretations of the Plan and this Agreement by the
Committee appointed to administer the Plan (“Committee”) or the Board shall be
final, binding and conclusive upon the Participant and the Participant’s heirs,
legal representatives, successors and permitted assigns. Except where the
context otherwise requires, the term “Company” shall mean Meridian Bancorp,
Inc., the parent and all present and future subsidiaries of the Company as
defined in Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”). Capitalized terms used herein but not
defined shall have the same meaning as in the Plan.

 

1. Name of Participant:                                          
                                         
                                                       

 

2. Date of Grant: November 2, 2015

 

3. Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award:                                         
                                         
                                         
                                                    

  (subject to adjustment pursuant to Section 9 hereof).

 

4. Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award shall vest in five (5) equal annual installments, with
the first installment becoming earned on the first anniversary of the date of
grant, or November 2, 2016, and succeeding installments on each anniversary
thereafter, through November 2, 2020. Vesting will automatically accelerate
pursuant to Section 2.9(c) of the Plan (in the event of death or Disability).

 

5. Grant of Restricted Stock Award.

The Restricted Stock Award shall be in the form of issued and outstanding shares
of Stock that shall be registered in the name of the Participant and held by the
Company, together with a stock power executed by the Participant in favor of the
Company, pending the satisfaction of the conditions to which the Restricted
Stock Award is subject.



--------------------------------------------------------------------------------

The shares of common stock awarded under this Restricted Stock Award may be
issued in certificate form or in electronic form, in the discretion of the
Company. If the shares are certificated, the Participant shall receive a
certificate or certificates representing the shares of Restricted Stock that
have been awarded to him. The certificates evidencing the Restricted Stock Award
shall bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant shall not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Agreement, until such Restricted Stock has vested.

 

6. Terms and Conditions.

The Participant shall have the right to vote the shares of Restricted Stock
awarded hereunder. Any dividends or distributions declared and paid with respect
to shares of Stock subject to the Restricted Stock Award, other than a stock
dividend consisting of shares of Stock, will be immediately distributed to the
Participant.

 

7. Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award shall be subject
to the following:

 

  (i) Delivery of shares of Stock shall comply with all applicable laws
(including, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.

 

  (ii) The issuance of shares of Stock pursuant to this Restricted Stock Award
may be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange.

 

8. Change in Control.

 

  8.1 In the event of an Involuntary Termination following a Change in Control,
all Restricted Stock Awards held by the Participant shall be fully earned and
vested immediately.

 

  8.2 A “Change in Control” shall be deemed to have occurred as provided in
Section 4.2 of the Plan.

 

9. Adjustment Provisions.

 

  9.1 This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, shall be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.

 

10. Effect of Termination of Service on Restricted Stock Award.

 

  10.1 This Restricted Stock Award shall vest as follows:



--------------------------------------------------------------------------------

  (i) Death. This Restricted Stock Award shall vest immediately in the event of
the Participant’s Termination of Service by reason of the Participant’s death.

 

  (ii) Disability. This Restricted Stock Award shall vest immediately in the
event of the Participant’s Termination of Service by reason of Disability.
Except to the extent prohibited by Code Section 409A, the Committee shall have
sole authority and discretion to determine whether the Participant’s Service has
been terminated by reason of Disability.

 

  (iii) Retirement. If the Participant’s Service terminates by reason of the
Participant’s Retirement, the Participant’s unvested Restricted Stock Awards
shall continue to vest in accordance with the vesting schedule set forth in
Section 4 of this Agreement. For purposes of this Award, Retirement means
retirement from employment as an Employee on or after attainment of age 65, or
Termination of Service as a Director on or after attainment of age 75. A
Director will be deemed to have terminated due to Retirement only if the
Director has terminated service on the Boards of the Company and any subsidiary
or affiliate in accordance with applicable Company policy, following provision
of written notice to the Company of intent to retire.

 

  (iv) Termination for Cause. If the Participant’s Service has been terminated
for Cause, this Restricted Stock Award shall immediately terminate and be of no
further force and effect. The Board of Directors shall have sole authority and
discretion to determine whether the Participant’s Service has been terminated
for Cause.

 

  (v) Other Termination. If the Participant’s Service terminates for any reason
other than death, Disability, Retirement or for Cause, all shares of Restricted
Stock awarded to the Participant which have not vested shall be forfeited by
such Participant.

 

11. Miscellaneous.

 

  11.1 No Restricted Stock Award shall confer upon the Participant any rights as
a stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

 

  11.2 This Agreement may not be amended or otherwise modified unless evidenced
in writing and signed by the Company and the Participant.

 

  11.3 Restricted Stock Awards are not transferable prior to the time such
Awards vest in the Participant.

 

  11.4 This Restricted Stock Award shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
its principles of conflicts of laws.



--------------------------------------------------------------------------------

  11.5 This Restricted Stock Award is subject to all laws, regulations and
orders of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Company will not be obligated
to issue any shares of stock hereunder if the issuance of such shares would
constitute a violation of any such law, regulation or order or any provision
thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

MERIDIAN BANCORP, INC. By:  

 

Its:  

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2015 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2015 Equity Incentive Plan.

 

PARTICIPANT

 